       Case 2:19-cr-00035-JTM-DMD Document 99 Filed 04/10/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                           *     CRIMINAL DOCKET NO. 19-035

               v.                                  *     SECTION:         “H”

HAFIZ ALKHAWAJAH (1)                               *

                                            *      *    *


                       UNITED STATES’ BILL OF PARTICULARS
                           FOR FORFEITURE OF PROPERTY

       NOW INTO COURT, comes the United States of America, by and through the

undersigned Assistant United States Attorney, pursuant to Federal Rule of Criminal Procedure

32.2(a), particularly alleges that the following property is subject to forfeiture on the basis of the

forfeiture allegations set forth in the Indictment filed in the above-captioned criminal case:


                       Glock GMBH, Model: 21, .45 caliber pistol, bearing Serial Number:
                       WXG170;

                       13 round magazine, with 11 .45 auto live cartridge.



                                                Respectfully submitted,

                                                PETER G. STRASSER
                                                UNITED STATES ATTORNEY



                                                /s/ Andre J. Lagarde
                                                ANDRE J. LAGARDE                   (28649)
                                                Assistant United States Attorney
                                                650 Poydras Street, Suite 1600
                                                New Orleans, LA 70130
      Case 2:19-cr-00035-JTM-DMD Document 99 Filed 04/10/19 Page 2 of 2



                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served in
accordance with the Court’s ECF Rule on this 10th day of April, 2019.



                                         /s/ Andre J. Lagarde
                                         ANDRE J. LAGARDE
                                         Assistant United States Attorney
